Citation Nr: 0301466	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  02-01 047A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to restoration of a 20 percent disability 
rating for post operative small bowel resection with 
history of short bowel syndrome with malabsorption and 
anemia, to include the issue of whether the reduction in 
rating was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to 
February 1981.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which reduced the rating for the 
veteran's service connected residuals of a bowel resection 
to a noncompensable rating.


FINDINGS OF FACT

1.  A 20 percent disability rating for post operative 
small bowel resection with history of short bowel syndrome 
with malabsorption and anemia was established pursuant to 
an August 1991 rating.  

2.  The rating remained in effect from April 30, 1991 
until a reduction to a noncompensable rating was proposed 
pursuant to a January 2001 rating, a period well in excess 
of 5 years.  

3.  The rating reduction was effected pursuant to a July 
2001 rating, and a noncompensable evaluation was assigned 
effective from November 1, 2001.

4.  The record does not demonstrate that, at the time the 
RO reduced the 20 percent evaluation assigned the 
veteran's post operative small bowel resection with 
history of short bowel syndrome with malabsorption and 
anemia, that there had been sustained material improvement 
in the disability.


CONCLUSION OF LAW

The veteran is entitled to restoration of the 20 percent 
evaluation for post operative small bowel resection with 
history of short bowel syndrome with malabsorption and 
anemia.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.13, 4.114, Diagnostic Code 7328 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 was recently 
enacted.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002) (VCAA).  This legislation provides among other 
things for notice and assistance to claimants under 
certain circumstances.  See also 38 C.F.R. § 3.159.  Where 
laws or regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that the veteran was provided ample and 
adequate notice as to the evidence needed to substantiate 
her claims in the various rating decisions, statements and 
supplemental statements of the case and other development 
letters over the years. 

The RO has made satisfactory efforts to ensure that all 
relevant evidence has been associated with the claims 
file; there are multiple VA examinations, treatment 
records, and clinical medical records in the file.  The 
veteran has been offered an opportunity to submit 
additional evidence in support of her claim.  In short, 
the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of 
the evidence needed to substantiate her claim.  

The issue on appeal pertains to restoration of a 
previously assigned rating, and, in that context, the duty 
to assist has not changed and still falls squarely on the 
VA, to include affording hearings, obtaining identified 
evidence, government records, affording examinations, 
where appropriate and etc. where such would be helpful, 
relevant and necessary for a full and fair adjudication of 
her claim.  Satisfactory efforts have been made in these 
regards, and the veteran has been offered an opportunity 
to submit additional evidence in support of the claim.  

In the context of restoration of a rating, the subject of 
"which information and evidence, if any, that the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant", Quartuccio v. Principi, 16 Vet. App. 183 
(2002), is of questionable relevance in light of VA's 
long-standing duty to assist with respect to this type of 
claim and the VA's particular efforts in regards to the 
veteran's claim versus any tacit obligation of the 
veteran.  Under the circumstances of this case, where 
there has been substantial compliance with the VCAA, 
additional development would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; 
such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).  The Board concludes that given the completeness 
of the present record which shows substantial compliance 
with the notice/assistance provisions of the new 
legislation, the Board finds no prejudice to the veteran 
by proceeding with appellate review.  See Bernard. 

In short, the Board concludes that the duty to assist has 
been satisfied, as well as the duty to notify the veteran 
of the evidence needed to substantiate her claim, and the 
Board will proceed with appellate disposition on the 
merits.  

A 20 percent disability rating for post operative small 
bowel resection with history of short bowel syndrome with 
malabsorption and anemia was established pursuant to an 
August 1991 rating.  The rating remained in effect from 
April 30, 1991 until a reduction to a noncompensable 
rating was proposed pursuant to a January 2001 rating.  
The rating reduction was effected pursuant to a July 2001 
rating, and a noncompensable evaluation was assigned 
effective from November 1, 2001.

A rating that has been in effect for five years or more 
cannot be reduced without observance of the requirements 
of 38 C.F.R. §§ 3.344 (a) & (b).  The provisions of 38 
C.F.R. 3.344(a) provide that:

It is essential that the entire record 
of examinations and the medical-
industrial history be reviewed to 
ascertain whether the recent 
examination is full and complete, 
including all special examinations 
indicated as a result of general 
examination and the entire case 
history. . . . Examinations less full 
and complete than those on which 
payments were authorized or continued 
will not be used as a basis of 
reduction.  Ratings on account of 
diseases subject to temporary or 
episodic improvement, e.g., manic 
depressive or other psychotic reaction, 
epilepsy, . . . will not be reduced on 
any one examination, except in those 
instances where all the evidence of 
record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated. . . . Moreover, though 
material improvement in the physical or 
mental condition is clearly reflected 
the rating agency will consider whether 
the evidence makes it reasonably 
certain that the improvement will be 
maintained under the ordinary 
conditions of life.

The provisions of 38 C.F.R. § 3.344(b) are as follows:

If doubt remains, after according due 
consideration to all the evidence 
developed by the several items 
discussed in paragraph (a) of this 
section, the rating agency will 
continue the rating in effect, 
continuing the former diagnosis with 
the new diagnosis in parentheses, and 
following the appropriate code there 
will be added the reference  "Rating 
continued pending reexamination months 
from this date, § 3.344."

The 20 percent rating in this case was in effect from 1991 
to 2001, more than 5 years, and thus the provisions of 38 
C.F.R. §§ 3.344(a) & (b), pertaining to stabilization of 
disability ratings, apply.  38 C.F.R. § 3.344(c).

Under 38 C.F.R. § 3.344(a), a rating will not be reduce 
unless sustained improvement has been demonstrated; and 
the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a); see also 
Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown v. 
Brown, 5 Vet. App. 413, 416 (1993).

VA is required to establish, by preponderance of evidence 
and in compliance with 38 C.F.R. § 3.344(a), that a rating 
reduction was warranted.  Kitchens v. Brown, 7 Vet. App. 
320 (1995).  Where a rating is reduced without observance 
of applicable law and regulations, such rating is void ab 
initio.  Id.; Brown v. Brown, 5 Vet. App. 413 (1993); 
Dofflemeyer v. Derwinski, 2 Vet. App. 277, 282 (1992).

The Board observes that the level of the veteran's service 
connected disability at issue was also recently considered 
in the context of a November 1999 rating.  In that 
setting, the RO conceded that the evidence then showed 
some improvement but "sustained improvement has not been 
definitively established."  

In the context of the proposed reduction, the veteran was 
afforded a VA examination in December 2000.  That 
examination appears to have been the principal basis 
relied upon for the rating reduction.  It is not clear 
that the examiner reviewed the complete medical history.  
Moreover, the examination produced a diagnosis, in 
pertinent part, of small bowel resection "with possible 
residual effects".  That examination diagnosis constitutes 
no more than an uncertain medical expression as to the 
extent of disability and, thus, cannot serve to 
demonstrate clear improvement in the service-connected 
disability.  It bears emphasis that if doubt remains, 
after according due consideration to the evidence 
developed, the rating agency will continue the rating in 
effect.  38 C.F.R. § 3.344(b).

The July 2001 rating decision makes clear that the rating 
reduction was being made without consideration of the 
provisions of 38 C.F.R. § 3.344.  In that rating decision 
the RO reported that the rating was not being reduced 
because sustained improvement had been shown.  Rather, the 
RO reported that the rating reduction was being made 
because "a noncompensable evaluation is assigned unless 
there is a symptomatic condition with diarrhea, anemia, 
and inability to gain weight. . . ."  Diagnostic Code 
7328.  

Although the SOC provided the veteran with applicable law 
and regulations pertaining to the large intestine, 
Diagnostic Code 7329, when the germane rating criteria are 
for the small intestine and are listed under Diagnostic 
Code 7328, that error is more or less harmless inasmuch as 
the pertinent rating criteria for the small intestine were 
actually considered in the analysis.  The gravamen here is 
that the provisions of 38 C.F.R. § 3.344 were not 
addressed.  

The Court has held that "[t]here is no question that a 
disability rating may be reduced; however, the 
circumstances under which rating reductions can occur are 
specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary."  Dofflemeyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The Court further 
stated "after-the-fact justification cannot resurrect a 
flawed rating, one which was arrived at in derogation of 
the regulations promulgated by the Secretary."  Id. at 
282.  In Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991), the Court held "[w]hen the issue raised is a 
rating reduction and the Court determines that the 
reduction was made without observance of law - here 38 
C.F.R. § 3.344(a) -- this Court . . . has ordered 
reinstatement of the prior rating."  The examination upon 
which the reduction was based in this instance, rather 
than demonstrating sustained improvement, was equivocal as 
to residual effects. 

The Board concludes, therefore, that the veteran's rating 
was reduced without consideration of whether sustained 
improvement had been demonstrated under the ordinary 
conditions of life under the provisions of 38 C.F.R. § 
3.344.  The failure to comply with the provisions of that 
regulation renders the rating reduction void ab initio and 
the 20 percent evaluation must be restored as a matter of 
law, effective the date of the reduction.


ORDER

Restoration of the 20 percent disability evaluation for 
post operative small bowel resection with history of short 
bowel syndrome with malabsorption and anemia is granted, 
subject to the applicable provisions governing payment of 
monetary awards.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

